Title: From George Washington to John Laurens, 12 November 1780
From: Washington, George
To: Laurens, John


                        

                            
                            My dear Laurens
                            Hd Qrs Passaic falls 12th Nov. 1780.
                        
                        A Letter of yours dated Octobr (but which I believe ought to have been Novr)—the 6th came to my hands last
                            Evening—Every fresh assurance of your personal regard & attachment to me, gives me pleasure.
                        The motives which led you to the Southward are too laudable and too important not to meet my approbation. In
                            that, or any other quarter in which you may act, my best wishes for your health preservation & glory will
                            accompany you—being with sincere regard and Affect. Yr friend & Obedt Servt
                        
                            Go: Washington
                        
                    